THE GILLILAND FIRM

2
vy
‘oO
@
g_
Ro
me oN
232
So
ase
2 ES
S
ees
365
sO
Esk
PA Sh me
2 oe
SAS
Far
age
ous
+ 2S
ta
a

io fo SNS DO A BP WYO NY

No wo NO HY WH HO HD WH NO KH KF KF FF EF _—_

 

 

lase 8:19-cv-02382 Document he baie ete tS, ADS At 16 Page ID #:4

Electronically Filed by Superior Court of f Oran’
DAVID H. YAMASAKI, Clerk of the Court By Stephen Corona, Deputy Clerk. 30-2019-011091 98-CU-CR-CJC ROA #2 |

GHEY OF UKANGE
SITY CLERK

Douglas S. Gilliland, Esq. (SBN 157427) CITY CL
THE GILLILAND FIRM
402 West Broadway, Suite 1760 2019 NOY 12 AM IO: 08
San Diego, California 92101
Telephone: (619) 878-1580
Facsimile: (619) 878-6630
doug@thegillilandfirm.com
Attorneys for Plaintiff BRUNO GUPTA
SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF ORANGE
. ; o- -0 198-CU-CR-
BRUNO GUPTA, an individual, Case No.: 30-201 3-011 031 98-CU-CR CIE
Judge Thomas A Delaney
Plaintiff, COMPLAINT FOR:
v. 1. Arrest Without Probable Cause
42 U.S.C. section 1983
CITY OF ORANGE, a municipal

corporation, DOE Officer SANDRA, an 2. Negligence
individual, DOE Officer 2, an individual,

Defendants.

 

 

 

COMPLAINT

 
THE GILLILAND FIRM

San Diego, California 92101
TEL (619) 878-1580 FAX (619) 878-6630

402 West Broadway, Suite 1760

Oo fo YN WD AH FP WO NH

nN ro bo i) N i) No nw bo — _ —_ — tek me — —_ —
eo SI HD Hn F&F WD NO FK& COD CO Ww I DB A Fe WH YP HH CO

 

ase 8:19-cv-02382 Document1-1 Filed 12/11/19 Page 2o0f16 Page ID #:5

COMES NOW, Plaintiff BRUNO GUPTA, an individual, by and through his attorneys of

record, and THE GILLILAND FirM, by Douglas S. Gilliland, Esq., and alleges as follows:
I.
JURISDICTION AND VENUE

1. . Venue of this lawsuit is proper in the Superior Court of the state of California, in
and for the county of Orange, pursuant to Code of Civil Procedure section 395(a), because
Defendant CITY OF ORANGE, is a municipal corporation formed and doing business in Orange
County, California and facts giving rise to the personal injuries alleged all occurred in Orange
County, California. |

I.
GENERAL ALLEGATIONS

2. At all times relevant to this complaint, Plaintiff BRUNO GUPTA was an
individual residing in Contra Costa County, California.

3. At all times relevant to this complaint, Defendant CITY OF ORANGE was a
municipal corporation, incorporated in 1888 in Orange County, California.

4. At all times relevant to this complaint, Defendant DOE Officer SANDRA was an
individual and police officer employed by Defendant CITY OF ORANGE.

5. At all times relevant to this complaint, Defendant DOE Officer 2 was an
individual and police officer employed by Defendant CITY OF ORANGE.

6. Plaintiff is truly ignorant of the full names and identities of Defendant DOE
Officer SANDRA and DOE Officer 2. Therefore, Plaintiff sues these officers under the
designations of Defendant DOE Officer SANDRA and DOE Officer 2. Plaintiff will move this
Court for an order granting leave to amend this complaint to include the true names and identities
of these officers once their true names and identities are ascertained.

Ill.
FACTS
7. On April 13, 2019, Plaintiff BRUNO GUPTA had travelled to Orange County,

California to visit some friends. At approximately 11:00 a.m., Mr. GUPTA drove his car to

 

COMPLAINT

 
THE GILLILAND FIRM

San Diego, California 92101
TEL (619) 878-1580 FAX (619) 878-6630

402 West Broadway, Suite 1760

kh WwW bd

Oo Oo N HD WN

10

el

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Hase 8:19-cv-02382 Document1-1 Filed 12/11/19 Page 3o0f16 Page ID #:6

Handy Park, located at 2143 East Oakmont Avenue in the City of Orange. Mr. GUPTA went to
the park in order to meditate. Mr. GUPTA mediates in shorts, no shirt, and wooden mediation
sandals (not made for walking).

8, As Mr. GUPTA was meditating, he was approached by two uniformed police
officers from the City of Orange sued herein as DOE Officer SANDRA and DOE Officer 2.

DOE Officer SANDRA asked Mr. GUPTA, “Jose, is that you?” Mr. GUPTA answered, “No,
my name is BRUNO.” DOE Officer SANDRA asked Mr. GUPTA what he was doing in the
park, and Mr. GUPTA replied that he was meditating. Mr. GUPTA explained that he was
originally from Mission Viejo and they discussed where he went to high school. DOE Officer
SANDRA took Mr. GUPTA’s pulse. The officers asked Mr. GUPTA how he got to the park.
Mr. GUPTA stated that he drove his car. The officers placed Mr. GUPTA in handcuffs, DOE
Officer SANDRA asked Mr. GUPTA if they could search his car. Mr. GUPTA said that was
fine. DOE Officer SANDRA searched Mr. GUPTA’s car and found nothing of note. The
officers then arrested Mr. GUPTA for being under the influence of a controlled substance or
narcotic drug.

9. The officers asked Mr. GUPTA if he would submit to a blood test. Mr. GUPTA
said he did not like needles, but would submit to either a breath or urine test. The officers said
they had the right to force a blood test and put Mr. GUPTA in the back of the police car and
drove him to the Orange County Men’s Jail located at 550 N, Flower Street in Santa Ana.

10. Once at the Orange County Men’s Jail, the officers handcuffed Mr. GUPTA to a
bench in the sally port. Mr. GUPTA asked for a supervisor. In response, a supervisor came to
see Mr. GUPTA and told him that if he did not consent to a blood test, other officers would come
hold him down and they would take ‘his blood by force. Mr. GUPTA said that was not necessary
and allowed a phlebotomist to draw his blood. .

11. Mr. GUPTA was then booked under booking number 3110454 for violating
Health and Safety Code section 11550 (being under the influence of a controlled substance),
Case Number 19-04-0430, and his mugshot and fingerprints were taken and his personal

information processed. He was then held in a cell at the Orange County Men’s Jail for

 

COMPLAINT

 
THE GILLILAND FIRM

San Diego, California 92101
TEL (619) 878-1580 FAX (619) 878-6630

402 West Broadway, Suite 1760

q

BR WwW WN

oOo *& NSN DW WN

- 10

il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 8:19-cv-02382 Document 1-1 Filed 12/11/19 Page 40f16 Page ID #:7

approximately 12 hours. After 12 hours, Mr. GUPTA was told he was free to go ifhe signed a
promise to appear in court at the Central Justice Center in Santa Ana on May 13, 2019. Mr.
GUPTA agreed and signed the notice to appear.

12. Mr. GUPTA was then escorted out of the jail and released. By now, it was
nighttime and Mr. GUPTA was still wearing his shorts, was shirtless, and had on wooden
meditation sandals which are not made for walking. Mr. GUPTA’s cell phone was still inside his
car which was at Handy Park in the City of Orange. He started walking in Santa Ana in an
attempt to find Handy Park in the City of Orange. He approached several people for help, but
none would help. So he walked for approximately two hours. Then, he approached a couple in a
fast-food parking lot and told them he needed help. They drove Mr. GUPTA back to Handy
Park in the City of Orange where his car was parked.

13. On May 13, 2019, Mr. GUPTA went to the Central Justice Center in Santa Ana
for his court appearance. However, no case had been filed against him. He called the court for
several weeks to determine if he needed to attend court. On August 9, 2019, the Orange County
District Attorney decided not to file any charges against Mr. GUPTA.

IV.
EXHAUSTION OF ADMINISTRATIVE REMEDIES

14. Mr. GUPTA filed -his governmental claim form with the City of Orange on May
28, 2019. A true and correct copy of that claim form is attached as Exhibit 1. The claim was
rejected by the City of Orange on July 10, 2019. A true and correct copy of the letter rejecting
the claim is attached as Exhibit 2. Therefore, Mr. GUPTA has exhausted his administrative
remedies as a prerequisite to filing state law claims.

Vv.
FIRST CAUSE OF ACTION
False Arrest — 42 U.S.C. § 1983
[Against DOE Officer SANDRA and DOE Officer 2]
Plaintiff BRUNO GUPTA incorporates by reference all prior allegations pled in this

complaint.

 

 

COMPLAINT

 
THE GILLILAND FIRM

San Diego, California 92101
TEL (619) 878-1580 FAX (619) 878-6630

402 West Broadway, Suite 1760

q

wo

oO Oo IN DD we LP WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Ase 8:19-cv-02382 Document 1-1 Filed 12/11/19 Page5of16 Page ID#:8

15. . Plaintiff BRUNO GUPTA had a firmly established right under the Fourth
Amendment to the Constitution of the United States to be free from arrest without probable
cause. Defendants DOE Officer SANDRA and DOE Officer 2 arrested Mr. GUPTA without a
warrant and without probable cause to believe a crime had been committed despite the fact that
Mr. GUPTA had committed no crime.

16. At the time Defendants DOE Officer SANDRA and DOE Officer 2 arrested Mr.
GUPTA without a warrant and without probable cause to believe a crime had been committed,
they were acting under color of state law as uniformed police officers within the course and
scope of their employment for the City of Orange.

17. Defendants DOE Officer SANDRA and DOE Officer 2 acted in concert as they
engaged in the arrest of Mr. GUPTA without probable cause, and said conduct deprived Mr.
GUPTA of the rights, privileges, and immunities secured to him by the Fourth Amendment to
the Constitution of the United States.

18. | Defendants DOE Officer SANDRA and DOE Officer 2’s arrest of Mr. GUPTA
without probable cause was the moving force that caused general or non-economic damages to
Mr. GUPTA including physical pain, suffering, and emotional distress.

19. The conduct of Defendants DOE Officer SANDRA and DOE Officer 2
constituting false arrest, justifies the imposition of punitive damages against them in order to
punish them for their conduct, and to deter them from engaging in similar conduct in the future,
because the conduct was malicious, oppressive and/or in reckless disregard of Mr. GUPTA’s
rights. The conduct was malicious because it was accompanied by ill will, spite and/or for the
purpose of injuring Mr. GUPTA. The conduct was oppressive because it injured and/or damaged
Mr. GUPTA and/or violated Mr. GUPTA’s rights with unnecessary harshness and/or severity,
and it was a misuse or abuse of authority or power by the defendants. The conduct was with a
conscious disregard of Mr, GUPTA’s rights because, under the circumstances, it reflected a
complete indifference to Mr. GUPTA’s safety or rights.

///
‘Tf

 

COMPLAINT

 

 
THE GILLILAND FIRM

San Diego, California 92101
TEL (619) 878-1580 FAX (619) 878-6630

402 West Broadway, Suite 1760

Oo fe NY Dn A FP WH WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ase 8:19-cv-02382 Document1-1 Filed 12/11/19 Page 6of16 Page ID#:9

VI.
SECOND CAUSE OF ACTION
Negligence
[Against the CITY OF ORANGE, DOE Officer SANDRA
and DOE Officer 2]

Plaintiff BRUNO GUPTA incorporates by reference all prior allegations pled in this
complaint.

20. DOE Officer SANDRA and DOE Officer 2 had a duty to Mr. GUPTA under
California law to exercise ordinary care and prudence in their conduct and actions so as not to

cause harm or injury to others, including Mr. GUPTA.

21, DOE Officer SANDRA and DOE Officer 2 breached the duty they owed to Mr.
GUPTA to exercise ordinary care by arresting Mr. GUPTA for doing nothing more than
meditating in a park, DOE Officer SANDRA and DOE Officer 2 had special training to identify
whether someone was under the influence of a controlled substance and knew or should have
known that Mr. GUPTA was not under the influence of a controlled substance.

22. DOE Officer SANDRA and DOE Officer 2’s breach of the duty they owed to Mr.
GUPTA was the direct, proximate, legal, and foreseeable cause of harm to Mr. GUPTA which
includes emotional distress, mental suffering, and inconvenience.

23. The CITY OF ORANGE is vicariously liable for the damages on Mr. GUPTA’s
state law claims under the doctrine of respondeat superior and California Government Code
section 815.2(a) because the officers were acting within the course and scope of their |

employment with the CITY OF ORANGE.

WHEREFORE Plaintiff BRUNO GUPTA, prays for relief as follows:

1, General damages according to proof at the time of trial;

2 Special damages according to proof at the time of trial;

3. Attorney fees pursuant to 42 U.S.C. § 1988;

4 Punitive damages against DOE Officer SANDRA and DOE Officer Number 2;

 

 

COMPLAINT

 
THE GILLILAND FIRM

oQ
g
6
Swe
nSe
232
aes
a
acg
a Bo
Baek
Bae
AAS
= S
E

q

“ao NY DB WA FP WH WN

‘©

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

DATED: October 31, 2019

Ase 8:19-cv-02382 Documenti-1 Filed 12/11/19 Page 7of16 Page ID #:10

5. Costs of suit incurred herein and interest; and

6. Any further relief that this Court deems just and appropriate.

THE GILLILAND FIRM

 
 
      

s/_\ )
Douglas $=GHiiland, Esq., attorneys
for Plain Ci BRUNO GUPTA

7

 

 

 

COMPLAINT

 
CM-010

Case 8:19-CyQriBity rile GUE ebuh ofcanlotl Codnglordedge, BAGS 20h de Page ID #:11

DAVID H YAMASAKI CG 4198-CU-CR-CJC ROA #3

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address): FOR COURT USE ONLY

+ Douglas S. Gilliland, Esq. (SBN 157427)
The Gilliland Firm .
402 West Broadway, Suite 1760
San Diego, CA 92101
TELEPHONE NO.: (6 19) 878-1580
ATTORNEY FOR (Name); Bruno Gupta

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Orange

street appress: 7()\() Civic Center Drive West
MAILING ADDRess: Same

city aND ip cove: Santa Ana, CA 92701
prancu name: Central Justice Center

CASE NAME:
Gupta v. City of Orange
CIVIL CASE COVER SHEET
Unlimited [_] Limited

(Amount (Amount

raxno.: (619) 878-6630

 

 

 

CASE NUMBER:

Complex Case Designation
30-2019-01109198-CU-CR-CIC

[J Counter "J Joinder
demanded demanded is Filed with first appearance by defendant
exceeds $25,000) $25,000 or less) (Cal. Rules of Court, rule 3.402) DEPT:

Items 1-6 below must be completed (see instructions on page 2).
. Check one box below for the case type that best describes this case:
Auto Tort Contract
C | » Auto (22) Breach of contract/warranty (06)
Uninsured motorist (46) [| Rule 3.740 collections (09)
Other PI/PD/WD (Personal Injury/Property C_] Other collections (09)
Damage/Wrongful Death) Tort Insurance coverage (18)

Asbestos (04) C_] Other contract (37)
Product liability (24) Real Property

 

JUDGE: Judge Thomas A. Delaney

 

 

 

 

Provisionally Complex Civil Litigation
(Cal. Rules of Court, rules 3.400~-3.403)

L_} Antitrust/Trade regulation (03)
L_] Construction defect (10)
[__] Mass tort (40)

(__] Securities litigation (28)

[] Environmental/Toxic tort (30)

Medical malpractice (45)
[_] Other PHPD/WD (23)

Eminent domain/Inverse
condemnation (14)

Insurance coverage claims arising from the
above listed provisionally complex case

Non-PI/PDIWD (Other) Tort [_] Wrongful eviction (33) types (41)

[_] Business tort/unfair business practice (07) | Other real property (26) Enforcement of Judgment

CY] civil rights (08) Unlawful Detainer Enforcement of judgment (20)

[__] Defamation (13) Commercial (31) Miscellaneous Civil Complaint

[_] Fraud (16) Residential (32) [_] rico 7)’

[J Intellectual property (19) Drugs (38) Other.complaint (not specified above) (42)
L_] Professional negligence (25) Judicial Review Miscellaneous Civil Petition

[J other non-PYPD/WD tort (35) Asset forfeiture (05)

Partnership and corporate governance (21)

Petition re: arbitration award (11) [__] other petition (not specified above) (43)
| Writ of mandate, (02)

[| Other judicial review (39)

E

3

ployment
Wrongful termination (36)
| Other employment (15)

U

 

 

 

    
  

2. Thiscase |_lis [Ly] isnot complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management: .
a.L_] Large number of separately represented parties aC] Large number of witnesses
b. [_] Extensive motion practice raising difficult or novel —_e. C] Coordination with related actions pending in one or more courts
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal court
Cc. Cc] Substantial amount of documentary evidence f. CJ Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): aly] monetary b._] nonmonetary; declaratory or injunctive relief —c. tv] punitive
4. Number of causes of action (specify): Two (2)
5. This case CC] is isnot aclass action suit. et
6. If there are any known related cases, file and serve a notice of related case. (fou Tu O18.)

Date: November 1, 2019
Douglas S. Gilliland

(TYPE OR PRINT NAME)

 

 

NOTICE \

« Plaintiff must file this cover sheet with the first paper filed in the action or procee' e
under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules pf Court, rule 3.220.) Failure to file may result
in sanctions.

* File this cover sheet in addition to any cover sheet required by local court rule.

¢ If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet'on all
other parties to the action or proceeding.

Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.

CIVIL CASE COVER SHEET

 

 

 

Form Adopted for Mandatory Use
Judicial Council of California
CM-010 [Rev. July 1, 2007]

Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
Cal, Standards of Judicial Administration, std. 3.10
www.courtinfo.ca,gov
Case 8:19- Cv-02384 ly FLAGS: IMENt d Toaubile Code tdehe 1 BOs of of ohh € / | D #:12

. - YAMASAKI, Clerk of the Court By Stephen Corona, Deputy Clerk. 30-2019-01109198 ROA
Ge Request to Waive Court Fees CONFIDENTIAL

'| Clerk stamps date here when form is filed.

    
 
   

    

 

If you are getting public benefits, are a low-income person, or do not have
enough income to pay for your household’s basic needs and your court fees, you
may use this form to ask the court to waive your court fees. The court may order
you to answer questions about your finances. If the court waives the fees, you
may still have to pay later ift

 

 

* You cannot give the court proof of your eligibility, Eillin court name and street address:
« Your financial situation improves during this case, or ‘Superior Court of California, County of
* You settle your civil case for $10,000 or more. The trial court that waives

your fees will have a lien on any such settlement in the amount of the Orange County Superior Court

Central Justice Center

. . . _ 700 Civic Center Drive West
(4) Your Information (person asking the court to waive the fees): Santa Ana, CA 92701

Name: Bruno Gupta

waived fees and costs. The court may also charge you any collection costs.

 

Fill in case number and name:
Case Number:
30-2019-01109198-CU-CR-CIC

~ | Case Name:

 

City: Richmond State: CA_ Zip: 94805
Phone: .9494079799
(2) Your Job, if you have one (job title): Food Delivery Driver

Name of employer: GrubHub, Door Dash, Uber Eats, Post Mates.
Employer’s address: N/A GUPTA vs. CITY OF ORANGE

 

 

 

 

 

Your Lawyer, if you have one (name, firm or affiliation, address, phone number, and State Bar number):
Doug Gilliland (SBN ), THE GILLILAND FIRM, 402 West Broadway, Suite 1760, San Diego, CA, 92101.

6198781580 _ _
a. The lawyer has agreed to advance all or a portion of your fees or costs (check one): Yes [x] No CO)
b. (if yes, your lawyer must sign here) Lawyer’s signature:
If your lawyer is not providing legal-aid type services based on your low income, you may have to go to a
hearing to explain why you are asking the court to waive the fees.
(4) What court’s fees or costs are you asking to be waived? .
(x] Superior Court (See Jnformation Sheet on Waiver of Superior Court Fees and Costs (form FW-001-INFO).)
C1] Supreme Court, Court of Appeal, or Appellate Division of Superior Court (See Information Sheet on Waiver
. of Appellate Court Fees (form APP-015/FW-015-INFO).) .
Why are you asking the court to waive your court fees?
—~ a. [x] I receive (check all that apply; see form FW-001-INFO for definitions): [] Food Stamps (_] Supp. Sec. Inc.
C1) SSP [x] Medi-Cal [] County Relief/Gen. Assist. [] IHSS [] CalWORKS or Tribal TANF L] CAPI

b. [x] My gross monthly household income (before deductions for taxes) is less than the amount listed below. (If
you check 5b, you must fill out 7, 8, and 9 on page 2 of this form.)

Family Size | Family Income | Family Size | Family Income | ‘Family Size | Family Income | /fmore than 6 people
1 $1,301.05 3 $2,221.88 5 $3,142.71 rat home, add $460.42

2 | $1,761.46 | 4 ~~ | $2,682.30 6 $3,603.13 | for each extra person.

&)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c. <] Ido not have enough income to pay for my household’s basic needs and the court fees. I ask the court to:
(check one and you must fill out page 2): .
[x] waive all court fees and costs (_[] waive some of the court fees
L_} let me make payments over time
(6) (1 Check here if you asked the court to waive your court fees for this case in the last six months.
(if your previous request is reasonably available, please attach it to this form and check here:) (]
I declare under penalty of perjury under the laws of the State of California that the information I have provided

on this form and all attachments is true and correct.
Date: October 17, 2019
Bruno Gupta >

 

 

 

 

 

Print your name here Sign here

Judicial Councit of Califomia, www. courts.ca.gov 7 FW-001, Page 1 of 2
Revised March 15, 2019, Mandatory Form Request to Waive Court Fees : 8 >
Government Code, § 68633

Cal. Rules of Court, rules 3.51, 8.26, and 8.818
Case 8:19-cv-02382 Document1-1 Filed 12/11/19 Page 10o0f16 Page ID #:13

Your name: Bruno Gupta

 

Case Number:
30-2019-01109198-CU-CR-CIC

 

 

 

If you checked 5a on page 1, do not fill out below. If you checked 5b, fill out questions 7, 8, and 9 only.
If you checked 5c, you must fill out this entire page. If you need more space, attach form MC-025 or attach a
sheet of paper and write Financial Information and your name and case number at the top.

[x] Check here if your income changes a lot from month to month.
If it does, complete the form based on your average income for
the past 12 months.

(8) Your Gross Monthly Income

a. List the source and amount of any income you get each month,
including: wages or other income from work before deductions,
spousal/child support, retirement, social security, disability,
unemployment, military basic allowance for quarters (BAQ),
veterans payments, dividends, interest, trust income, annuities,
net business or rental income, reimbursement for job-related
expenses, gambling or lottery winnings, etc.

 

 

 

 

 

(1) GrubHub $1,200
(2) Door Dash $100
(3) Uber Eats . $100
(4) Post Mate . $100
b. Your total monthly income: , $1,500

Household Income

a. List the income of all other persons living in your home who
depend in whole or in part on you for support, or on whom you
depend in whole or in part for support.

 

 

 

 

Gross Monthly
Name Age Relationship Income
(1) N/A $
(2) $
(3) _— $_
(4) — $

b. Total monthly income of persons above: $__

Total monthly income and
household income (8b pius 9b): $1,500

 

'| To list any other facts you want the court to know, such as
unusual medical expenses, etc., attach form MC-025 or

attach a sheet of paper and write Financial Information and

| your name and case number at the top.

Check here if you attach another page. [x]

Important! If your financial situation or ability to pay
court fees improves, you must notify the court within five

 

 

days on form FW-010.

 

Your Money and Property

 

 

 

 

 

 

 

a. Cash $0
b. All financial accounts (List bank name and amoun)):
(1) Fidelity (Investment account) $500
(2) $
(3) . $
c. Cars, boats, and other vehicles
Make /Y Fair Market How Much You
ake / Year Value Still Owe
(1) 2016 Honda Givic . $12,000 .$11,000
(2) S. .$. -
(3) $ $
d. Real estate Fair Market How Much You
Address Value Still Owe
(1) NIA $ $
(2). $. §$

 

e. Other personal property (jewelry, furniture, furs, }
stocks, bonds, etc.): Fair Market How Much You

 

Describe : Value Still Owe
(1) NIA $ $
(2) . $ 4

 

Your Monthly Deductions and Expenses
a. List any payroll deductions and the monthly amount below:

 

 

 

 

 

 

 

 

 

 

 

(1) $
(2) $
(3) _* 3%.
(4) $
b. Rent or house payment & maintenance $0
c. Food and household supplies $500
d. Utilities and telephone $0
e. Clothing $50
f. Laundry and cleaning $0 :
g. Medical and dental expenses $0 :
h. Insurance (life, health, accident, etc.) $0
i. School, child care $0
j. Child, spousal support (another marriage) $0
k. Transportation, gas, auto repair and insurance $500
I. Installment payments (list each below):
Paid to:
(1) Honda Dealership . $410
(2) . $
(3) $
m. Wages/earnings withheld by court order $0
n. Any other monthly expenses (list each below).
Paid to: How Much?
(1) Car Maintenance/Upkeep $200
(2) $
(3) $

 

Total monthly expenses (add 77a —71n above): $1,660

 

Revised March 15, 2019 Request to Waive Court Fees ~ FW-001, Page 2 of 2
Case 8:19-cv-02382 Document1-1 Filed 12/11/19 Page 11o0f16 Page ID #:14 MC-025

 

SHORT TITLE: ) CASE NUMBER:

~~ Explaination of Monthly Income and Expenses 30-2019-01109198-CU-CR-CC

 

 

 

 

ATTACHMENT (Number): 1
(This Attachment may be used with any Judicial Council form.)

Monthly income is derived from food delivery services listed on page 2 and is approximately divided between
each delivery service, although the total monthly income of $1,500 is accurate (GrubHub $1,200 and
Doordash/UberEats/Postmates $300). Due to the nature of the job, expenses for gas and car maintenance
(including mileage) are high. Medical/Dental expenses for the past 12 months cost $550, but are not recurring.
Net income after expenses is between $340-$400 per month (after mileage deduction on 2,000 per month at the
IRS rate of .58 per mile) depending on the amount of expenses and income derived from delivery service.

Page 1 of. 1

 

(If the item that this Attachment concerns is made under penalty of perjury, all statements in this
Attachment are made under penalty of perjury.) (Add pages as required)
Form Approved for Optional Use ATT. ACH MENT : www. courtinfo.ca.gov

Judicial Council of California eo. .
MC-025 [Rev. July 1, 2009] to Judicial Council Form
Case 8:19-cv-02382 Document1-1 Filed 12/11/19 Page 12o0f16 Page ID #:15

SUPERIOR COURT OF CALIFORNIA
COUNTY OF ORANGE

ALTERNATIVE DISPUTE RESOLUTION (ADR)
INFORMATION PACKAGE

NOTICE TO PLAINTIFF(S) AND/OR CROSS-COMPLAINANT(S):

_ Rule 3.221 (c) of the California Rules of Court requires you to serve a copy of the ADR
Information Package along with the complaint and/or cross-complaint.

California Rules of Court — Rule 3.221
Information about Alternative Dispute Resolution (ADR)

(a) Each court shall make available to the plaintiff, at the time of filing of the complaint, an
ADR Information Package that includes, at a minimum, all of the following:

(1) General information about the potential advantages and disadvantages of ADR and.
descriptions of the principal ADR processes.

(2) Information about the ADR programs available in that court, including citations to any
applicable local court-rules and directions for contacting any court staff responsible for
providing parties with assistance regarding ADR.

(3) Information about the availability of local dispute resolution programs funded under the
Dispute Resolutions Program Act (DRPA), in counties that are participating in the DRPA.
This information may take the form of a list of the applicable programs or directions for
contacting the county’s DRPA coordinator. ,

(4) An ADR stipulation form that parties may use to stipulate to the use of an ADR process.

(b) A court may make the ADR Information Package available on its Web site as long as paper
copies are also made available in the clerk’s office.

(c) The plaintiff must serve a copy of the ADR Information Package on each defendant along
with the complaint. Cross-complainants must serve a copy of the ADR Information Package on
any new parties to the action along with the cross-complaint.

L1200 (Rev. February2008) oO Page 1 of4
Case 8:19-cv-02382 Document1-1 Filed 12/11/19 Page 13 0f16 Page ID #:16

SUPERIOR COURT OF CALIFORNIA
COUNTY OF ORANGE

ADR Information

Introduction.

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial.
The courts and others offer a variety of Alternative Dispute Resolution (ADR) processes to help people
resolve disputes without a trial. ADR is usually less formal, less. expensive, and less time-consuming than
a trial. ADR can also give people more opportunity to determine when and how their dispute will be

resolved.

BENEFITS OF ADR.

Using ADR may have a variety of benefits, depending on the type of ADR process used and the
circumstances of the particular case. Some potential benefits of ADR are summarized below.

Save Time. A dispute often can be settled or decided much sooner with ADR; often in a matter of
months, even weeks, while bringing a lawsuit to trial can take a year or more.

Save Money. When cases are resolved earlier through ADR, the parties may save some. of the money
they would have spent on attorney fees, court costs, experts’ fees, and other litigation expenses.

Increase Control Over the Process and the Outcome. In ADR, parties typically play a greater role in
shaping both the process and its outcome. In most ADR processes, parties have more opportunity to tell
their side of the story than they do at trial. Some ADR processes, such as mediation, allow the parties to
fashion creative resolutions that are not available in a trial. Other ADR processes, such as arbitration,
allow the parties to choose an expert in a particular field to decide the dispute.

Preserve Relationships. ADR can be a less adversarial and hostile way to resolve a dispute. For
example, an experienced mediator can help the parties effectively communicate their needs and point of
view to the other side. This can be an important advantage where the parties have a relationship to

preserve.

Increase Satisfaction. In a trial, there is typically a winner and a loser. The loser is not likely to be .
happy, and even the winner may not be completely satisfied with the outcome. ADR can help the parties
find win-win solutions and achieve their real goals. This, along with all of ADR's other potential
advantages, may increase the parties overall satisfaction with both the dispute resolution process and the

outcome.
Improve Attorney-Client Relationships. Attorneys may also benefit from ADR by being seen as

problem-solvers rather than combatants. Quick, cost-effective, and satisfying resolutions are likely to
produce happier clients and thus generate repeat business from clients and referrals of their friends and

associates.

DISADVANTAGES OF ADR.

ADR may not be suitable for every dispute,

Loss of protections. If ADR is binding, the parties normally give up most court protections, including a
decision by a judge or jury under formal rules of evidence and procedure, and review for legal error by an

appellate court.

L.1200 (Rev. February2008) Page 2 of 4
Case 8:19-cv-02382 Document1-1 Filed 12/11/19 Page 14o0f16 Page ID #:17

Less discovery. There generally is less opportunity to find out about the other side's case with ADR
than with litigation. ADR may not be effective if it takes place before the parties have sufficient

information to resolve the dispute.

Additional costs. The neutral may charge a fee for his or her services. If a dispute is not resolved
through ADR, the parties may have to put time and money into both ADR and a lawsuit.

Effect of delays if the dispute is not resolved. Lawsuits must be brought within specified periods of
time, known as statues of limitation. Parties must be careful not to fet a statute of limitations run out while

a dispute is in an ADR process.
TYPES OF ADR IN CIVIL CASES.

The most commonly used ADR processes are arbitration, mediation, neutral evaluation and settlement
conferences. \ ,

Arbitration. In arbitration, a neutral person called an "arbitrator’ hears arguments and evidence from
each side and then decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules
of evidence are often relaxed. Arbitration may be either "binding" or "nonbinding." Binding arbitration ©
means that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that the
parties are free to request a trial if they do not accept the arbitrator's decision.

Cases for Which Arbitration May Be Appropriate. Arbitration is best for cases where the parties
want another person to decide the outcome of their dispute for them but would like to avoid the
formality, time, and expense of a trial. It may also be appropriate for complex matters where the
parties want a decision-maker who has training or experience in the subject matter of the dispute.

Cases for Which Arbitration May Not Be Appropriate. If parties want to retain control over how
their dispute is resolved, arbitration, particularly binding arbitration, is not appropriate. In binding
arbitration, the parties generally cannot appeal the arbitrator's award, even if.it is not supported by the
evidence or the law. Even in nonbinding arbitration, if a party requests a trial and does not receive a
more favorable result at trial than in arbitration, there may be penalties.

Mediation. In mediation, an impartial person called a "mediator" helps the parties try to reach a mutually
acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
communicate so they can try to settle the dispute themselves. Mediation teaves control of the outcome

with the parties.

Cases for Which Mediation May Be Appropriate. Mediation may be particularly useful when
parties have a relationship they want to preserve. So when family members, neighbors, or business
partners have a dispute, mediation may be the ADR process to use, Mediation is also effective when
emotions are getting in the way of resolution. An effective mediator can hear the parties out and help
them communicate with each other in an effective and nondestructive manner.

Cases for Which Mediation May Not Be Appropriate. Mediation may not be effective if one of the
parties is unwilling to cooperate or compromise. Mediation also may not be effective if one of the
parties has a significant advantage in power over the other. Therefore, it may not be a good choice if .

the parties have a history of abuse or victimization.

Neutral Evaluation. In neutral evaluation, each party gets a chance to present the case to a neutral
person called an “evaluator.” The evaluator then gives an opinion on the strengths and weaknesses of
each party's evidence and arguments and about how the dispute could be resolved. The evaluator is

L1200 (Rev. February2008). Page 3 of 4
Case 8:19-cv-02382 Document1-1 Filed 12/11/19 Page 15o0f16 Page ID #:18

often an expert in the subject matter of the dispute. Although the evaluator's opinion is not binding, the —
parties typically use it as a basis for trying to negotiate a resolution of the dispute.

Cases for Which Neutral Evaluation May Be Appropriate. Neutral evaluation may be most
appropriate in cases in which there are technical. issues that require special expertise to resolve or
the only significant issue in the case is the amount of damages.

Cases for Which Neutral Evaluation May Not Be Appropriate. Neutral evaluation may not be
appropriate when there are significant personal or emotional barriers to resolving the dispute.

Settlement Conferences. Settlement conferences may be either mandatory or voluntary. In both types -
of settlement conferences, the parties and their attorneys meet with a judge or a neutral person called a
"settlement officer" to discuss possible settlement of their dispute. The judge or settlement officer does
not make a decision in the case but assists the parties in evaluating the strengths and weaknesses of the
case and in negotiating a settlement. Settlement conferences are appropriate in any case where
settlement is an option. Mandatory settlement conferences are often held close to the date a case is set

for trial.

ADDITIONAL INFORMATION.

In addition to mediation, arbitration, neutral evaluation, and settlement conferences, there are other types -
of ADR, including conciliation, fact finding, mini-trials, and summary jury trials. Sometimes parties will try
a combination of ADR types. The important thing is to try to find the type or types. of ADR that are most
likely to resolve your dispute.

To locate a dispute resolution program or neutral in your community:
° Contact the California Department of Consumer Affairs, Consumer Information Center, toll free,
1-800-852-5210
e Contact the Orange County Bar Association at (949) 440-6700
e Look in the Yellow Pages under “Arbitrators” or “Mediators”

Free mediation services are provided under the Orange County Dispute Resolution Program Act (DRPA)
For information regarding DRPA, contact:

e Institute for Conflict Management (714) 288-5600

e Community Service Programs, Inc. (949) 851-3168

e Orange County Human Relations (714) 834-7198

e Fair Housing Council of Orange County (714) 569-0827

For information on the Superior Court of California, County of Orange court ordered arbitration program,
call (714) 834-3774 or refer to Local Rules 360 and 446.

The Orange County Superior Court is offering pilot programs for Civil Mediation and Early Neutral
Evaluation (ENE) for civil cases filed at the Central Justice Center. For the Civil Mediation pilot program,
mediators on the Court's panel have agreed to accept a fee of $300 for up to the first two hours of a
mediation session. For the ENE program, members of the Court's panel have agreed to accept a fee of
$300 for up to three hours of an ENE session. Additional information on the Orange County Superior
Court Civil Mediation and Early Neutral Evaluation (ENE) pilot programs is available on the Court's
website at www.occourts.org, or by calling (714) 834-5309.

11200 (Rev. February2008) Page 4 of 4
Case 8:19-cv-02382 Document1-1 Filed 12/11/19 Page 16o0f16 Page ID #:19

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name & Address): FOR COURT USE ONLY

 

Telephone No.: Fax No. (Optional):
E-Mail Address (Optional):

ATTORNEY FOR (Name): Bar No:
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE

JUSTICE CENTER:

Central - 700 Civic Center Dr. West, Santa Ana, CA 92701-4045

(i Civil Complex Center - 751 W. Santa Ana Blvd., Santa Ana, CA 92701-4512

C0 Harbor-Laguna Hills Facility - 23141 Moulton Pkwy., Laguna Hills, CA 92653-1251

C Harbor — Newport Beach Facility - 4601 Jamboree Rd., Newport Beach, CA 92660-2595
CO North — 1275 N. Berkeley Ave., P.O. Box 5000, Fullerton, CA 92838-0500

Cl West — 8141 13" Street, Westminster, CA 92683-0500

 

 

PLAINTIFF/PETITIONER:
DEFENDANT/RESPONDENT;:

ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION _ | CASE NUMBER:

 

 

 

Plaintiff(s)/Petitioner(s),

 

and defendant(s)/respondent(s),

 

 

agree to the following dispute resolution process:
[] Mediation
[] Arbitration (must specify code)

[]Under section 1141.11 of the Code of Civil Procedure
[]Under section 1280 of the Code of Civil Procedure

(1 Neutral Case Evaluation

["] Other (specify):

The ADR process must be completed no later than 90 days after the date of this Stipulation.

 

[] Plaintiff(s)/Petitioner(s) and defendant(s)/respondent(s) further agree as follows:

 

(1 The ADR Neutral Selection and Party List is attached to this Stipulation.

We understand that there may be a charge for services provided by neutrals. We understand that participating in
an ADR process does not extend the time periods specified in California Rules of Court rule 3.720 et seq.

Date:

 

 

(SIGNATURE OF PLAINTIFF OR ATTORNEY) (SIGNATURE OF PLAINTIFF OR ATTORNEY)

 

Date:

 

(SIGNATURE OF DEFENDANT OR ATTORNEY) (SIGNATURE OF DEFENDANT OR ATTORNEY)

 

ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION
Approved for Optional Use California Rules of Court, rule 3.221

L1270 (Rev February, 2008)

 
